783 N.W.2d 333 (2010)
PEOPLE of the State of Michigan; Plaintiff-Appellee,
v.
Charles Edward HAMPTON, Defendant-Appellant.
Docket No. 140056. COA No. 293951.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the application for leave to appeal the October 30, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for miscellaneous relief is DENIED.